DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-6, 8-11, and 13-20 are presented for examination. Claims 7 and 12 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Nicholas Martin (colleague of the attorney Bret McClay Reg. No. 70,692) on 07/05/2022. 
The application has been amended as follows:
Please amend the claims 16, 18, and 20 as follows:
Listing of Claims:

1.	(Currently Amended) A method for managing parity information for data stored on a non-volatile storage device, the method comprising, at a computing device that has access to the non-volatile storage device: 
receiving a request to store the data into the non-volatile storage device; 
storing respective portions of the data in a plurality of data pages included in a plurality of stripes in a band of the non-volatile storage device, wherein a respective data page is stored on a respective different die of a respective stripe of the plurality of stripes; 
determining primary parity information for a first stripe including a subset of the plurality of data pages; 
storing the primary parity information for the first stripe in a primary parity page included in a second stripe in the plurality of stripes in the band, the primary parity page being stored on a die that is a next available die in the band, the next available die being relative to dies storing the plurality of data pages in the plurality of stripes in the band, and the first and second stripes are distinct from one another; 
determining secondary parity information for the second stripe including the primary parity page storing the primary parity information; [[and]] 
storing the secondary parity information in a secondary parity page included in the plurality of stripes in the band; 
determining second primary parity information for a third stripe of the plurality of stripes, wherein the third stripe includes a second subset of the plurality of data pages; and 
storing the second primary parity information in a second primary parity page included in the plurality of stripes in the band, wherein the second primary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes. 

2.	(Previously Presented)  The method of claim 1, wherein the second stripe includes a second subset of the plurality of data pages and the primary parity page, and each of the second subset of the plurality of data pages and the primary parity page is stored on another respective different die of the non-volatile storage device. 

3.	(Previously Presented)  The method of claim 1, wherein the secondary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes. 

4.	(Previously Presented)  The method of claim 3, comprising storing a copy of the secondary parity page in a different secondary parity page included in the plurality of stripes in the band. 

5.	(Previously Presented)  The method of claim 4, wherein the different secondary parity page is stored on a different die than the another next available die on which the secondary parity page is stored. 

6.	(Original)  The method of claim 4, wherein the secondary parity page and the different secondary parity page are stored in a third stripe of the plurality of stripes in the band. 

7.	(Canceled) 

8.	(Original)  The method of claim 1, comprising determining the next available die at which to store the primary parity page based on a number of the plurality of data pages that are storing the respective portions of the data. 

9.	(Previously Presented)  The method of claim 1, further comprising: 
receiving a second request to store second data into the non-volatile storage device; 
determining a data storage size for second data pages for the second data, second primary parity pages for the second data pages, and second secondary parity pages for the second primary parity pages, and second secondary parity page copies for the second secondary parity pages; 
determining a second size of available space in the band of the non-volatile storage device; 
responsive to determining that the data storage size is less than or equal to the second size, storing the second data pages, the second primary parity pages, the second secondary parity pages, and the second secondary parity page copies in the band; and 
responsive to determining that the data storage size exceeds the second size, storing the second data pages, the second primary parity pages, the second secondary parity pages, and the second secondary parity page copies in a second band of the non-volatile storage device. 

10.	(Currently Amended)  At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to manage parity information for data stored on a non-volatile storage device that is accessible to the computing device, by carrying out steps that include: 
receiving a request to store the data into the non-volatile storage device; 
storing respective portions of the data in a plurality of data pages included in a plurality of stripes in a band of the non-volatile storage device, wherein a respective data page is stored on a respective different die of a respective stripe of the plurality of stripes; 
determining primary parity information for a first stripe including a subset of the plurality of data pages; 
storing the primary parity information for the first stripe in a primary parity page included in a second stripe in the plurality of stripes in the band, the primary parity page being stored on a die that is a next available die in the band, the next available die being relative to dies storing the plurality of data pages in the plurality of stripes in the band, and the first and second stripes are distinct from one another; 
determining secondary parity information for the second stripe including the primary parity page storing the primary parity information; [[and]] 
storing the secondary parity information in a secondary parity page included in the plurality of stripes in the band; 
determining second primary parity information for a third stripe of the plurality of stripes, wherein the third stripe includes a second subset of the plurality of data pages; and 
storing the second primary parity information in a second primary parity page included in the plurality of stripes in the band, wherein the second primary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes. 

11.	(Currently Amended)  The at least one non-transitory computer readable storage medium of claim 10, wherein the second stripe includes a third subset of the plurality of data pages and the primary parity page, and each of the third subset of the plurality of data pages and the primary parity page is stored on another respective different die of the non-volatile storage device. 

12.	(Canceled)  

13.	(Currently Amended)  The at least one non-transitory computer readable storage medium of claim [[12]] 10, wherein the steps further include: 
storing a copy of the secondary parity page in a different secondary parity page included in the plurality of stripes in the band. 

14.	(Original)  The at least one non-transitory computer readable storage medium of claim 13, wherein the different secondary parity page is stored on a different die than the another next available die on which the secondary parity page is stored. 

15.	(Currently Amended)  The at least one non-transitory computer readable storage medium of claim 13, wherein the secondary parity page and the different secondary parity page are stored in [[a]] the third stripe of the plurality of stripes in the band. 

16.	(Previously Presented)  The at least one non-transitory computer readable storage medium of claim 15, wherein the third stripe includes a plurality of secondary parity pages in which the secondary parity page is included, and each secondary parity page of the plurality of secondary parity pages is stored on a respective different die of the non-volatile storage device. 

17.	(Currently Amended)  A computing device configured to manage managing parity information for data stored on a non-volatile storage device that is accessible to the computing device, the computing device comprising: 
at least one processor; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 
receive a request to store the data into the non-volatile storage device; 
store respective portions of the data in a plurality of data pages included in a plurality of stripes in a band of the non-volatile storage device, wherein a respective data page is stored on a respective different die of a respective stripe of the plurality of stripes; 
determine primary parity information for a first stripe including a subset of the plurality of data pages; 
store the primary parity information for the first stripe in a primary parity page included in a second stripe in the plurality of stripes in the band, the primary parity page being stored on a die that is a next available die in the band, the next available die being relative to dies storing the plurality of data pages in the plurality of stripes in the band, and the first and second stripes are distinct from one another; 
determine secondary parity information for the second stripe including the primary parity page storing the primary parity information; [[and]] 
store the secondary parity information in a secondary parity page included in the plurality of stripes in the band; 
determine second primary parity information for a third stripe of the plurality of stripes, wherein the third stripe includes a second subset of the plurality of data pages; and 
store the second primary parity information in a second primary parity page included in the plurality of stripes in the band, wherein the second primary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes. 

18.	(Currently Amended)  The computing device of claim 17, wherein the second stripe includes a third subset of the plurality of data pages and the primary parity page, and each of the third subset of the plurality of data pages and the primary parity page is stored on another respective different die of the non-volatile storage device. 

19.	(Previously Presented)  The computing device of claim 17, wherein the secondary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes. 

20.	(Original)  The computing device of claim 19, wherein the at least one processor further causes the computing device to: 
store a copy of the secondary parity page in a different secondary parity page included in the plurality of stripes in the band. 

Allowable Subject Matter
5.	Claims 1-6, 8-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "wherein a respective data page is stored on a respective different die of a respective stripe of the plurality of stripes; determining primary parity information for a first stripe including a subset of the plurality of data pages; storing the primary parity information for the first stripe in a primary parity page included in a second stripe in the plurality of stripes in the band, the primary parity page being stored on a die that is a next available die in the band, the next available die being relative to dies storing the plurality of data pages in the plurality of stripes in the band, and the first and second stripes are distinct from one another; determining secondary parity information for the second stripe including the primary parity page storing the primary parity information; storing the secondary parity information in a secondary parity page included in the plurality of stripes in the band; determining second primary parity information for a third stripe of the plurality of stripes, wherein the third stripe includes a second subset of the plurality of data pages; and  storing the second primary parity information in a second primary parity page included in the plurality of stripes in the band, wherein the second primary parity page is stored on another next available die relative to the next available die storing the primary parity page in the plurality of stripes." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 10 and 17:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-6, 8, 9, 11, 13-16, and 18-20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112